*1116OPINION.
Siepkin :
The petitioner contends that in order to properly reflect income, and in accordance with permission granted by the respondent, it is entitled to start the new basis of inventories with the year 1922. The permission granted by the Commissioner, however, was conditioned upon such change being made in the closing inventory for 1921. Under sections 212, 232, and 203 of the Revenue Act of 1921, inventories must be taken upon such basis as clearly reflects the income. In view of the fact that the petitioner was changing his basis of inventories, it is necessary that he do so in such a manner as not to distort income and, since the permission of the Commissioner allowed petitioner to start such change with the closing inventory of 1921, we can not say that what the petitioner did clearly reflected his income for 1921. The petitioner can not adopt such portion of the permission as is favorable to it and reject the rest without a satisfactory showing that in so doing it clearly reflects income.

Judgment will he entered for the respondent.

Considered by Teammell, Moeeis, and Muedock.